Citation Nr: 9904159	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-21 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable evaluation for scar on left 
side of scrotum.

2.  Entitlement to a compensable evaluation for sebaceous 
cyst of the left thigh.

3.  Entitlement to service connection for residuals of a 
cardiovascular accident with left hemiparesis and 
dysequilibrium claimed as vertigo secondary to a head injury.

4.  Entitlement to service connection for tinnitus secondary 
to a head injury.

5.  Entitlement to service connection for tinea pedis and 
onychomycosis due to exposure to mustard gas.

6.  Entitlement to service connection for gum disease with 
loss of teeth due to exposure to mustard gas.



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel

INTRODUCTION

The veteran had active service from December 1942 until 
November 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of May 1997, from 
the North Little Rock, Arkansas, regional office (RO) of the 
Department of Veterans Affairs (VA) which denied compensable 
evaluations for scar on scrotum and sebaceous cyst on left 
thigh.  The RO also denied service connection for residuals 
of cerebrovascular accident with left hemiparesis and vertigo 
secondary to a head injury, tinnitus secondary to a head 
injury, hyperhidrosis of feet with tinea pedis and 
onychomycosis as a result of exposure to mustard gas, and gum 
disease with loss of teeth secondary to mustard gas exposure.  

The veteran initially claimed that he had hearing problems 
due to a head injury in service.  This was later claimed as 
tinnitus.  However, at the veteran's personal hearing in 
September 1997, he testified that he was also exposed to 
noise in service.  The veteran complained of a hearing loss 
at the April 1997 VA examination and it was noted that he was 
wearing a hearing aid.  As it is not clear whether the 
veteran has inferred a claim of hearing loss due to service, 
the issue is referred to the agency of original jurisdiction 
for appropriate development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the agency of 
original jurisdiction.

2.  At the VA medical examination in April 1997, the veteran 
had no complaints regarding the scar of the scrotum.  The 
clinical finding was a well-healed scar on the left side of 
the scrotum consistent with previous surgery for removal of a 
cyst. 

3.  At the April 1997 VA medical examination, the examiner 
found no cyst in the area of the left thigh.

4.  The veteran suffered a stroke in 1992 with paralysis to 
the left side.

5.  The veteran has a current disability of residuals of a 
cardiovascular accident with left hemiparesis and 
dysequilibrium (claimed as vertigo).  Service medical records 
do not show a head injury in service other than treatment for 
a mild abrasion on his head.  There is no competent medical 
evidence linking the current disability to service. 

6.  The report of April 1997 VA examination notes that the 
examiner was unable to diagnose tinnitus and the veteran's 
complaint pertained more to loss of hearing that was not 
related to any head injury in 1943.

7.  The claimed disabilities of gum disease with loss of 
teeth and tinea pedis and onychomycosis due to exposure to 
mustard gas are not included in the disabilities listed in 
38 C.F.R. § 3.316 applicable to claims based on chronic 
effects of exposure to mustard gas and Lewisite.

8.  Considering the claim for service connection other than 
under 38 C.F.R. § 3.316, there is no competent medical 
evidence providing a nexus between claimed exposure to 
mustard gas in service and the current disabilities of gum 
disease with loss of teeth and tinea pedis and onychomycosis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable evaluation for 
scar on the left side of scrotum are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).

2.  The schedular criteria for a compensable evaluation for 
sebaceous cyst of the left thigh are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Codes 7805 (1998).

3.  The veteran has not submitted a well-grounded claim for 
service connection for residuals of a cardiovascular accident 
with left hemiparesis and dysequilibrium claimed as vertigo 
due to a head injury in service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

4.  The veteran has not submitted a well-grounded claim for 
service connection for tinnitus claimed as residuals of a 
head injury in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.303 (1998).

5.  The veteran has not submitted a well-grounded claim for 
service connection for gum disease with loss of teeth due to 
exposure to mustard gas.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.316 (1998).

6.  The veteran has not submitted a well-grounded claim for 
service connection for tinea pedis and onychomycosis due to 
exposure to mustard gas.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R.§ 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluation claims

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history.  38 C.F.R. § 4.2, 4.41 (1998).  
However, "the regulations do not give past medical reports 
precedent over current findings."  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
appellant's ability to engage in ordinary activities, 
including employment.  38 C.F.R. § 4.10 (1998).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (1998).

In May 1994, the veteran submitted a claim seeking increased 
evaluations for his "service connected scars on left thigh 
and under scrotum."  He contends that these scars are 
painful and tender and requested an examination to support 
the claim.  

Service connection was granted for "cicatrix under surface 
of the scrotum, secondary to peri-urethral abscess; chr. 
urethritis" by a rating decision in June 1948 and a 
noncompensable evaluation was assigned from August 1947.  An 
examination in January 1948 revealed two faint, well healed 
scars, described as very hard to see, in the area of the 
posterior urethra.  In October 1948, the Board concluded that 
this condition was not shown to be disabling to a compensable 
degree.  A rating decision in September 1956 continued the 
noncompensable evaluation for the cicatrix under surface of 
scrotum.  

Service connection was granted in a rating decision in March 
1948 for "sabecious cyst of the left thigh" and a 
noncompensable evaluation was assigned.  On VA examination in 
January 1948, the examiner noted a nodule, approximately 1" 
in diameter, hard, not adherent, with no signs of induration.  
The veteran claimed that it was very tender.  The examiner 
opined it was "a sabecious cyst, chronic, not infected."

A rating decision in September 1956 continued the 
noncompensable evaluation for sebaceous cyst of the left 
thigh.  A rating decision in May 1963 confirmed and continued 
the noncompensable evaluation.  The RO concluded that the 
evidence did not establish that the veteran had any residuals 
from the sebaceous cyst of his left thigh.  A Board decision 
in September 1964 found that there were no ascertainable 
residuals of sebaceous cyst of the left thigh and the 
assignment of a compensable evaluation was not warranted.

Treatment records were secured from Little Rock VA Medical 
Center (VAMC) for the period from August 1994 to March 1997 
that included outpatient treatment records and 
hospitalization reports.  These records contain no findings 
pertinent to scar of the scrotum and sebaceous cyst on the 
left thigh and are not probative of the claim for an 
increased rating.  

The veteran was afforded a Compensation and Pension (C&P) 
medical examination in April 1997.  The veteran expressed no 
complaints regarding the scar of the scrotum and the 
sebaceous cyst on the left thigh.  The examiner noted a well-
healed scar on the left side of the scrotum, that was 
consistent with previous surgery for removal of a cyst.  The 
examiner examined the skin of the thigh for a cyst but did 
not notice a cyst in that area.  

The veteran was afforded a personal hearing in September 1997 
as evidenced by a transcript of the hearing contained in the 
claims file.  The veteran testified that the scar under the 
scrotum hurt and had a discharge, a drainage.  He related 
that this was an ongoing problem for which he received 
treatment.  Several doctors have stated to him that the 
condition is a fungus of the scrotum.  A salve was prescribed 
to alleviate the itching sensation.  He further related that 
a treating doctor had told him that he had a fungus on his 
scrotum that leaked.  

He testified that the cyst on his left thigh "must have 
something to do with this walking."  He claimed that it was 
tender and painful and that when pressure was placed on it, 
the feeling was like a pin sticking in his leg.

Treatment records from Thomas H. Hickey, M.D., were 
accompanied by a cover letter dated in September 1997 in 
which Dr. Hickey wrote that he first saw the veteran in 
January 1997.  Dr. Hickey noted that the veteran had suffered 
a stroke in 1992 with paralysis to the left side and 
difficulty with ambulation.  In addition to other 
disabilities noted, Dr. Hickey wrote that the veteran "has 
suffered from chronic fungus of the scrotum area since before 
I started seeing him."  Treatment records were from January 
to April 1997 and indicated that the veteran had a fungus of 
the scrotum for which medication was prescribed and 
improvement was shown.  These records make no mention of a 
scar of the scrotum or a sebaceous cyst and are not probative 
of the issues at hand.  

Additional outpatient treatment records were received in 
September 1997 covering the period from March to September 
1997.  These records show treatment in the geriatric clinic 
and the dermatology clinic for a fungus of the scrotum.  In 
March 1997 the entry noted that the veteran had complaints of 
fungal rash and itching.  The examination notes indicated 
that the scrotum actually looked better that day.   He was 
then referred to Dermatology and when seen in July 1997, the 
scrotum was described as swollen and tender with a fungus.  
An old scar from removal of a cyst on the left scrotum was 
noted.  

A.  Scar under scrotum

Scars may be evaluated on the basis of any related limitation 
of function of the body part which they affect.  38 C.F.R.  
§ 4.118, Diagnostic Code 7805 (1998).

Based on the foregoing evidence, we conclude that the current 
noncompensable evaluation is appropriate for the service-
connected scar on the left side of the scrotum.  The medical 
evidence shows that the scrotal scar is well-healed.  
Although the veteran claimed that the scrotal scar was tender 
and painful, at the C&P examination he expressed no 
complaints specific to the scrotal scar.  The veteran's 
complaints, testimony and the treatment records relate to a 
fungal infection of the scrotum that has previously been 
determined as nonservice-connected.  Consideration has been 
given to evaluation under other diagnostic codes for scars; 
however, the evidence does not show a disfiguring scar of the 
head, face or neck, Diagnostic Code 7800; or burn scars, 
Diagnostic Codes 7801, 7802.   The evidence also does not 
show a poorly nourished, tender and painful superficial scar, 
Diagnostic Codes 7803, 7804.  Therefore, in accordance with 
Diagnostic Code 7805, we conclude that the currently assigned 
noncompensable evaluation is appropriate and a compensable 
rating is not warranted at this time.


B. Sebaceous cyst of the left thigh

The veteran's sebaceous cyst of the left thigh is rated 
analogous to scars.  As previously noted, scars may be 
evaluated on the basis of any related limitation of function 
of the body part which they affect.  38 C.F.R.  § 4.118, 
Diagnostic Code 7805 (1998).

Based on the foregoing medical evidence, we conclude that the 
noncompensable evaluation is appropriate for symptomatology 
related to the veteran's sebaceous cyst on the left thigh.  
Although the veteran has complained that the cyst was tender 
and painful and we accept his testimony as to symptomatology 
as credible, the treatment records and records from his 
private physician do not show any treatment for a cyst of the 
left thigh.  Furthermore, no cyst in the area of the left 
thigh was found by the examiner at the C&P medical 
examination in April 1997.  The evidence does not show any 
related limitation of function of the left thigh due to a 
sebaceous cyst.  The evidence shows the veteran's gait has 
been affected by residuals of his cardiovascular accident and 
left side hemiparesis.  The Board concludes that the 
currently assigned noncompensable evaluation is appropriate 
and a compensable rating is not warranted at this time.

II.  Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service 
and not the result of the veteran's own willful misconduct.  
38 C.F.R. §§ 3.301, 3.303 (1998).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); Carbino 
v. Gober, 10 Vet. App. 507 (19997); Anderson v. Brown, 9 Vet. 
App. 542, 545 (1996).  A well-grounded claim is "a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of [section 
5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 79, 81 (1990).  
Establishing a well grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is 
service-connected.  In Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992), the Court held that a claim must be accompanied 
by supportive evidence and that such evidence "must 'justify 
a belief by a fair and impartial individual' that the claim 
is plausible."  

For a claim to be well grounded, there generally must be (1) 
a medical diagnosis of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and (3) 
competent medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Anderson, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996)(table); see also 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Lay evidence is also acceptable to 
show incurrence in service if the veteran was engaged in 
combat and the evidence is consistent with the circumstances, 
conditions and hardships of such service, even though there 
is no official record of such incurrence.  38 U.S.C.A. § 1154 
(West 1991); 38 C.F.R. § 3.304(d) (1998).

The initial question for resolution is whether the veteran 
has submitted a well-grounded claim in accordance with 38 
U.S.C.A. § 5107 (West 1991), and Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  After review of the claims file, we find 
that this requirement has not been satisfied.  As the claim 
is not well grounded, the Board does not have jurisdiction to 
adjudicate it.  See Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A.  Residuals of cardiovascular accident with left 
hemiparesis and dysequilibrium; and tinnitus secondary to a 
head injury

In November 1993, the veteran sought service-connection for 
residuals of a head injury in service claimed as problems 
with vision and concentration.  The veteran related that in 
service he had been hit in the back of the head by an MP and 
thought that he had been treated at the Army base dispensary 
in North Carolina.  He stated that he had not sought 
treatment for these problems but had mentioned them to the 
doctors during his hospitalization in 1992 at the VAMC.  The 
RO requested that the veteran provide additional information.  
The veteran responded that he received no treatment in 
service as he was not allowed to seek treatment because of 
the color of his skin.  When he was in Charleston, South 
Carolina, he was hit on the head by an M.P.  He was scared to 
talk back and just took the abuse from the white soldiers.  
He did not seek treatment as he was not allowed to and risked 
being hit again.  He claimed that he had vision problems and 
hearing problems due to this.   

The veteran, through his representative, also related that 
while the head injury occurred while on active duty, the 
veteran was unable to remember the date, the unit of 
assignment at the time of the injury, or the name of the 
medical facility where he was treated.  In March 1997, the 
veteran, through his representative, claimed entitlement to 
service connection for residuals of head injury that occurred 
on active duty to include tinnitus, vertigo, and left side 
paralysis.  The veteran was requested to submit evidence to 
show incurrence in service and that these conditions have 
existed continuously from date of discharge to the present 
time.  

A statement received from the veteran in March 1997 indicated 
that he was hit in the head in 1943 in South Carolina by two 
Military Policemen.  He was a private with "3435 
Quartermaster, 485th Port Co."  He did not know of anyone 
from that time who was still living.  He was hospitalized in 
Paris, France in 1945, also received treatment on a ship and 
in Staten Island on arrival.  He had no employment records in 
his possession.

Service medical records show that in July 1943 the veteran 
complained of vague abdominal pains, gritting of teeth, 
fracture of skull and enlarged vein above left thigh all of 
various duration.  The veteran reported being told by his 
parents that he received a skull fracture at 6 years of age 
but was not hospitalized.  It had resulted in his gritting of 
his teeth.  The pertinent examination findings were that the 
skull was of a normal contour and there was a small, well 
healed, old occipital scar.  When seen for follow-up he was 
feeling better and on July 30, 1943, the entry was "No 
complaints.  To duty."

On August 4, 1943, the veteran was treated for a small 
abrasion on head and lip.  On August 7, 1943 the veteran 
complained of frequent severe pains and dizziness in head and 
gave a history of fracture of skull in occipital area in 
childhood.  An X-ray revealed no evidence of an old or recent 
fracture.  

The veteran was afforded a C&P medical examination in April 
1997.  The history as provided by the veteran was that he was 
hit over the head in 1943 and suffered a scalp laceration.  
He related that he was dazed for several minutes but did not 
report loss of consciousness.  He indicated that he did not 
receive medical treatment for the head injury.  The veteran 
complained of hearing loss and was wearing a hearing aid.  
The veteran was asked to describe the tinnitus and the 
examiner commented that "he repeatedly failed to describe 
any specific type of noise that he hears in his ears."  
Rather, he described a blocking of his ears with the result 
that he can not hear as well as he used to hear.  

The medical history noted that the veteran suffered a stroke 
in 1992 with resultant left hemiparesis.  The examiner noted 
that the veteran also had "dizziness since the 1992 stroke 
which the veteran called dysequilibrium."  The examiner 
noted that the veteran did not describe any true vertigo.  
There is also a history of hypertension and borderline 
diabetes mellitus.  

The clinical findings were that the veteran had a left 
hemiparesis with varying degrees of decreased strength of the 
left upper and lower extremities.  The examiner observed that 
the veteran was spastic on the left side and had a spastic 
gait.  The examiner's impression was a left hemiparesis with 
upper motor neuron signs and dysequilibrium secondary to a 
stroke in 1992.  The examiner wrote:  "This was most 
probably a right cerebral lacunar infarction resulting in a 
pure motor stroke.  In my opinion this can not be related in 
any way to a head injury in 1943."  

The examiner also wrote:  "With respect to this man's claim 
of tinnitus, I really was unable to obtain a history of 
tinnitus from him.  His complain (sic) with reference to his 
ears appears to be decrease in hearing.  I am unable to 
relate this to any head injury in 1943."

At the personal hearing in September 1997, the veteran 
testified that he was hit on the head in service and was 
treated at the dispensary after he went back to Newport News, 
Virginia.  He was taken back to camp and then he went to the 
dispensary.  The doctor wanted to let him out, but the 
veteran wanted to stay in the Army and go overseas.  He 
recalled going for treatment for his head two times.  After 
that he did not seek treatment, he went overseas and did not 
worry about the hit on his head, he figured it would be all 
right.  He further testified that he experienced ringing in 
the ears and dizziness before he had the stroke but had not 
experienced these symptoms prior to the head injury.  He also 
claimed that he was exposed to noise while unloading cargo 
off the ships and when working in the hatch hole.  

As previously noted, records were received from Dr. Hickey in 
September 1997 that indicated that the veteran suffered a 
stroke in 1992 with paralysis to the left side.  Dr. Hickey 
wrote that the veteran has difficulty with ambulation, poor 
vision, periodic vertigo, painful arthritis and chronic 
fungus of the scrotum.  These records show that the veteran 
has a current disability of left side paralysis and vertigo; 
however, this is not competent medical evidence of a nexus 
between a current disability and service.  The outpatient 
treatment records also show a current disability.  

Analysis

Although the veteran claims that he has tinnitus, vertigo and 
left side paralysis due to a head injury in service, service 
medical records are negative for complaints, treatment, or 
diagnosis of a head injury.  There is evidence of treatment 
for a small abrasion on his head in service.  

We find that the claim for entitlement to service connection 
for left side paralysis is not well-grounded.  Although the 
medical evidence indicates that the veteran has a current 
disability of left side paralysis, the medical evidence shows 
that the left side paralysis resulted from a stroke in 1992.  
Further, the medical examiner in April 1997 opined that the 
cerebral infarction resulting in a pure motor stroke was not 
related in any way to a head injury in 1943.  The claim lacks 
meeting the requirement of competent medical evidence 
providing a link between service and left side paralysis.  

Further, no competent medical evidence has been submitted 
showing that he has a current disability of tinnitus.  We 
note that medical evidence showed that the veteran described 
a blocking of his ears that affected his hearing rather than 
a type of noise that he heard in his ears.  A service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (absent "proof of a present disability there can be 
no valid claim").

We find that the veteran's claim for service connection for 
vertigo is not well-grounded.   Although Dr. Hickey indicated 
that the veteran suffered periodic vertigo, the VA medical 
examiner in April 1997 did not find that the veteran had 
vertigo, but rather he diagnosed dysequilibrium.  We have 
also considered that the condition for which the veteran is 
seeking service connection, although claimed as vertigo, is 
the condition diagnosed as dysequilibrium.  However, the 
medical examiner stated that the dysequilibrium was due to 
the veteran's stroke in 1992 which was not related to a head 
injury in 1943 in service.  The claim lacks meeting the 
requirement of competent medical evidence providing a link 
between service and dysequilibrium claimed as vertigo.

To support the claim, we have only the veteran's opinion of a 
causal connection between vertigo or dysequilibrium, 
tinnitus, and left side paralysis and service.  The record 
does not contain any medical evidence corroborating the 
appellant's claim.  Personal statements made by the appellant 
are of little probative value without corroborating medical 
evidence.  While we do not doubt that he is sincere in his 
belief, he is not qualified to offer such an opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (A lay person 
is not qualified to make medical diagnoses).  Moreover, mere 
contentions of the appellant without supporting evidence do 
not constitute a well-grounded claim.  King v. Brown, 5 Vet. 
App. 19 (1993).  Accordingly, service connection for 
residuals of a cardiovascular accident with left hemiparesis 
and dysequilibrium; and tinnitus secondary to a claimed head 
injury in service is denied.

B.  Mustard gas claims

The veteran wrote in March 1997 that he was exposed to 
mustard gas in New Orleans, LA during training on how to 
protect oneself.  He claims that due to this exposure all his 
teeth were removed in "K.C." and his mouth and gums have 
never been well or comfortable since then.  He also has had a 
recurring fungus on his feet.  The Board notes that the 
veteran had been denied service connection for a foot 
condition diagnosed as dermatophytosis of the feet in a Board 
decision in October 1948 and subsequent rating decisions also 
denied a foot condition and noted the previous denial.  The 
veteran is now claiming that he has a foot condition due to 
exposure to mustard gas in service.

For claims based on chronic effects of exposure to mustard 
gas and Lewisite 38 C.F.R. § 3.316 provides:  

(a)	Except as provided in paragraph (b) of 
this section, exposure to the specified 
vesicant agents during active military service 
under the circumstances described below 
together with the subsequent development of any 
of the indicated conditions is sufficient to 
establish service connection for that 
condition:
(1)	Full-body exposure to nitrogen or 
sulfur mustard during active military service 
together with the subsequent development of 
chronic conjunctivitis, keratitis, corneal 
opacities, scar formation, or the following 
cancers: Nasopharyngeal; laryngeal; lung 
(except mesothelioma); or squamous cell 
carcinoma of the skin.
(2)	Full-body exposure to nitrogen or 
sulfur mustard or Lewisite during active 
military service together with the subsequent 
development of a chronic form of laryngitis, 
bronchitis, emphysema, asthma or chronic 
obstructive pulmonary disease.
(3)	Full-body exposure to nitrogen mustard 
during active military service together with 
the subsequent development of acute 
nonlymphocytic leukemia.
(b)	Service connection will not be 
established under this section if the claimed 
condition is due to the veteran's own willful 
misconduct (See § 3.301(c)) or there is 
affirmative evidence that establishes a 
nonservice-related supervening condition or 
event as the cause of the claimed condition 
(See § 3.303).
[59 FR 42499, Aug. 18, 1994]

38 C.F.R. § 3.316 (1998)

The Board notes that the United States Court of Veterans 
Appeals has determined that for veterans exposed to specified 
vesicant agents, the initial burden of the standard test for 
well groundedness is relaxed.  Pearlman v. West, No. 97-825 
(U.S. Vet. App. Oct. 7, 1998).  The Court stated that under 
38 C.F.R. § 3.316, the veteran does not have to provide 
medical evidence of a nexus between the current disability 
and the in-service exposure.  The Court further stated that 
"service connection is granted if the appellant has 
experienced:  (1) full-body exposure, (2) to the specified 
vesicant agent, (3) during active military service, and (4) 
has subsequently developed the specified conditions; ...".  
This is all subject, however, to the exception that service 
connection will not be established if the claimed condition 
is due to the veteran's own willful misconduct or if there is 
affirmative evidence that establishes a non-service-related 
supervening condition or event as the cause of the claimed 
condition.  The regulation does not require a medical nexus, 
the nexus is presumed if the other conditions are met.  

The Court further held that "for the purposes of submitting 
a well-grounded claim relating to exposure to toxic gases 
under this regulation, the Board must assume that the lay 
testimony of exposure is true."   The Court has established 
that the evidence in support of a claim must be presumed true 
for the purposes of establishing a well-grounded claim unless 
the evidentiary assertion is inherently incredible or the 
fact asserted is beyond the competence of the person making 
the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  A 
lay person is competent to describe symptoms, but is not 
competent to offer evidence which requires medical knowledge, 
such as a diagnosis or a determination of etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board does not find, however, that the veteran has 
submitted a well-grounded claim under 38 C.F.R. § 3.316.  The 
disabilities, removal of all of his teeth and a fungus on his 
feet, claimed by the veteran that resulted from exposure to 
mustard gas in service are not included in the list of 
disabilities under 38 C.F.R. § 3.316.  Even presuming that 
the veteran's statement that he was exposed to mustard gas is 
true for the purposes of establishing a well-grounded claim, 
and under the relaxed standard for claims under 38 C.F.R. 
§ 3.316, the veteran does not have to provide medical 
evidence of a nexus between the current disability and the 
in-service exposure, the claim is not well-grounded under 
this regulation as the claim lacks meeting the requirement of 
competent medical evidence of a disorder listed in 38 C.F.R. 
§ 3.316. 

The Board has also concluded that the veteran has not 
submitted a well-grounded claim for service connection other 
than under 38 C.F.R. § 3.316.  Even presuming that the 
veteran's statement that he was exposed to mustard gas is 
true for the purposes of establishing a well-grounded claim, 
and while noting that he has a present disability of gum 
disease and loss of teeth, and tinea pedis and onychomycosis, 
there is no competent medical evidence providing a nexus 
between claimed exposure to mustard gas in service and these 
claimed disabilities.  As noted previously, for a well-
grounded claim for service connection due to exposure mustard 
gas other than under 38 C.F.R. § 3.316, personal statements 
made by the appellant are of little probative value without 
corroborating medical evidence.  Mere contentions of the 
appellant without supporting evidence do not constitute a 
well-grounded claim.  King v. Brown, 5 Vet. App. 19 (1993).  
As the evidence of record is not sufficient to meet the 
requirements of a well-grounded claim, the claim is denied.


ORDER

A compensable evaluation for scar on the left side of the 
scrotum is denied.  

A compensable evaluation for sebaceous cyst on the left thigh 
is denied.  

A well-grounded claim for service connection for residuals of 
a cardiovascular accident with left hemiparesis and 
dysequilibrium claimed as vertigo secondary to a head injury 
not having been submitted, the claim is denied.

A well-grounded claim for service connection for tinnitus 
secondary to a head injury not having been submitted, the 
claim is denied.

A well-grounded claim for service connection for gum disease 
with loss of teeth and for tinea pedis and onychomycosis due 
to exposure to mustard gas not having been submitted, the 
claim is denied.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



